                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

MYRISSA D. NOSAL,

                          Plaintiff,                                          8:18CV14

            vs.                                                  AMENDED ORDER SETTING
                                                                   FINAL SCHEDULE FOR
                                                                  PROGRESSION OF CASE
LATRICE MARTIN, APRN-CNM;
RACHAEL RICE, APRN-CNM; and THE
MIDWIFE'S PLACE LLC,

                          Defendants.

       This matter is before the Court on the parties’ Joint Motion to Extend Deadlines. (Filing
No. 46.) The Motion is granted. Accordingly,

       IT IS ORDERED that the provisions of the Court's earlier final initial progression order
remain in effect, and in addition to those provisions, the following shall apply:

        1.    Motion to Dismiss and Motions for Summary Judgment. Motions to dismiss
and/or for summary judgment shall be filed not later than April 15, 2019. See NECivR 56.1 and
NECivR 7.1.

        2.        Discovery Deadlines:

                  a. Deposition Deadlines. All fact depositions, whether or not they are intended
                     to be used at trial, shall be completed by April 1, 2019. All expert depositions,
                     whether or not they are intended to be used at trial, shall be completed by
                     March 15, 2019.

        3.      Pretrial Disclosures. Pursuant to Fed. R. Civ. P. 26(a)(3), each party shall serve
opposing counsel and file a redacted version as applicable with the following information
regarding the evidence it may present at trial other than solely for impeachment purposes as soon
as practicable but not later than the date specified:

                  a. Nonexpert Witnesses - On or before July 1, 2019: The name, address and
                     telephone number1 of each witness, separately identifying those whom the party
                     expects to present and those whom the party may call if the need arises.



        1
          In accordance with the E-Government Act, counsel shall, on witness lists, exhibits, and other
disclosures and/or documents filed with the Court, redact Social Security numbers, home addresses,
telephone numbers, and other personally identifying information of witnesses, but shall serve an unredacted
version on opposing parties. See NECivR 5.3.
               b. Deposition Testimony and Discovery - The designation of discovery
                  testimony and discovery responses intended to be utilized at trial is not required
                  at this time.

               c. Trial Exhibits - On or before July 1, 2019: A list of all exhibits it expects to
                  offer by providing a numbered listing and permitting examination of such
                  exhibits, designating on the list those exhibits it may offer only if the need
                  arises.

               d. Waiver of Objections. Any and all objections to the use of the witnesses,
                  deposition testimony, discovery responses, or exhibits disclosed pursuant to the
                  above subparagraphs, including any objection pursuant to Fed. R. Civ. P. 32(a)
                  that a deponent is available to testify at the trial, shall be made a part of the
                  pretrial order. Failure to list objections (except those under Fed. R. Evid. 402
                  and 403) is a waiver of such objections, unless excused by the Court for good
                  cause shown.

       4.      Motions in Limine.

               a. Motions in limine challenging the admissibility of expert testimony at trial
                  under Fed. R. Evid. 702, see Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137
                  (1999), and Daubert v. Merrell-Dow Pharmaceuticals, 509 U.S. 579 (1993),
                  shall be filed by April 15, 2019, and accompanied by a request for a hearing if
                  necessary. Failure to timely move for a hearing may constitute waiver of the
                  request for a hearing.

               b. Any other motions in limine shall be filed on or before July 22, 2019.

        5.      The Final Pretrial Conference with the assigned magistrate judge is set for July
29, 2019, at 11:00 a.m. in chambers, 111 South 18th Plaza, Suite 2271, Roman L. Hruska United
States Courthouse, Omaha, Nebraska. The final pretrial conference shall be attended by lead
counsel for represented parties. Counsel shall complete prior to the pretrial conference, all items
as directed in NECivR 16.2.2 By the time of the pretrial conference, full preparation for trial shall
have been made so that trial may begin immediately thereafter. The pretrial conference will
include a discussion of settlement, and counsel shall be prepared through investigation, discovery
and communication with clients and insurers, if any, to discuss fully the subject of settlement,
including realistic expectations about liability, obstacles to agreement, offers made, and offers
which can be made at the conference. Counsel shall be prepared to make additional offers or
proposals for settlement in behalf of their clients at the pretrial conference, and counsel shall be
prepared to make or opine on recommendations for further negotiations and conferences.



       2
         All personal information should be redacted from the public version of the order and/or
attachments filed with the Clerk. See NECivR 5.3.

                                                 2
       6.      Mediation and Settlement:

               a. If the parties intend to mediate their dispute, notice of the mediation shall be
                  given to the staff of the assigned magistrate judge's office. The filing of a
                  mediation reference order will terminate pending motions, without prejudice to
                  refiling. If the mediation is not successful, the moving party may reinstate such
                  a motion by filing a written notice to that effect, and the other parties may
                  respond in accordance with the local rules, regarding the date of the notice as
                  reinstating the response/reply time that remained as of the date the mediation
                  reference order was filed.

               b. Not later than two weeks prior to trial, plaintiff or plaintiff's counsel shall
                  serve on Defendant or Defendant's counsel a written, updated settlement
                  proposal. Defendant or Defendant's counsel shall respond in writing to such
                  proposal not later than one week before trial.

               c. Notice of settlement shall be given to the trial judge's office as soon as
                  practicable but in any event in time to avoid summoning a jury. If a case settles
                  and notice of settlement is not given in sufficient time to avoid summoning a
                  jury, assessment of jury costs may – and normally will – be made against a party
                  and/or counsel for one or more of the parties. For purposes of this paragraph, a
                  jury is considered summoned for a trial at noon the business day prior to the
                  designated date of trial.

       7.       A 5 day jury trial is set to commence, at the Court's call, during the week of
August 19, 2019, in Omaha, Nebraska, before the Honorable Joseph F. Bataillon, Senior United
States District Judge. Unless otherwise ordered, jury selection shall be at the commencement of
trial.

        8.      Motions to Alter Dates. All requests for changes of deadlines or settings
established herein shall be directed to the assigned magistrate judge by appropriate motion,
including all requests for changes of trial dates. Such motions shall not be considered in the
absence of a showing by counsel of due diligence in the timely development of this case for trial
and the recent development of circumstances, unanticipated prior to the filing of the motion, which
require that additional time be allowed.

        Dated this 31st day of January, 2019.

                                                     BY THE COURT:



                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge


                                                3
